                                                                                                                     Case 3:20-cv-07811-RS Document 98-6 Filed 08/10/21 Page 1 of 5




                                                                                                             1 REES F. MORGAN (State Bar No. 229899)
                                                                                                               JONATHAN R. BASS (State Bar No. 75779)
                                                                                                             2 STAN ROMAN (State Bar No. 87652)
                                                                                                               MARI SAHAKYAN CLIFFORD (State Bar No. 331152)
                                                                                                             3 WILLIAM ABRAMOVITZ (State Bar No. 319385)
                                                                                                               COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                             4 One Montgomery Street, Suite 3000
                                                                                                               San Francisco, California 94104-5500
                                                                                                             5 Telephone: 415.391.4800
                                                                                                               Facsimile: 415.989.1663
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Email:     ef-rfm@cpdb.com
                                                                                                                          ef-jrb@cpdb.com
                                                                                                             7            ef-sgr@cpdb.com
                                                                                                                          ef-msc@cpdb.com
                                                                                                             8            ef-wia@cpdb.com

                                                                                                             9 Attorneys for Claimants
                                                                                                               First 100, LLC, 1st One Hundred Holdings, LLC
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 and Battle Born Investments Company, LLC
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                            12
                                                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            13
                                                                                                                                                      SAN FRANCISCO DIVISION
                                                                                                            14

                                                                                                            15
                                                                                                                 UNITED STATES OF AMERICA,                         Case No. 3:20-cv-07811-RS
                                                                                                            16
                                                                                                                                     Plaintiff,                    DECLARATION OF REES MORGAN IN
                                                                                                            17                                                     SUPPORT OF CLAIMANTS’
                                                                                                                           v.                                      OPPOSITION TO MOTION TO STRIKE
                                                                                                            18                                                     THE CLAIMS OF CLAIMANTS BATTLE
                                                                                                               Approximately 69,370 Bitcoin (BTC), Bitcoin         BORN INVESTMENTS COMPANY, LLC,
                                                                                                            19 Gold (BTG), Bitcoin SV (BSV), and Bitcoin           FIRST 100, LLC AND 1ST ONE
                                                                                                               Cash (BCH) seized from                              HUNDRED HOLDINGS, LLC; OR, IN
                                                                                                            20 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx,                 THE ALTERNATIVE, REQUEST FOR
                                                                                                                                                                   CONTINUANCE PER RULE 56(d)
                                                                                                            21                       Defendant.
                                                                                                                                                                   Date:    September 9, 2021
                                                                                                            22                                                     Time:    1:30 p.m.
                                                                                                               First 100, LLC, 1st One Hundred Holdings,           Ctrm:    3 (Via Zoom)
                                                                                                            23 LLC, and Battle Born Investments Company,
                                                                                                               LLC,                                                The Hon. Richard Seeborg
                                                                                                            24
                                                                                                                             Claimants.                            Trial Date:         None Set
                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28   18906.001 4823-4090-8533.3           -1-                   Case No. 3:20-cv-07811-RS
                                                                                                                  DECLARATION OF REES MORGAN IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                 STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC PURSUANT TO RULE 56(d)
                                                                                                                     Case 3:20-cv-07811-RS Document 98-6 Filed 08/10/21 Page 2 of 5




                                                                                                             1                                    DECLARATION OF REES MORGAN

                                                                                                             2             I, Rees Morgan, declare as follows:

                                                                                                             3             1.        I am an attorney duly admitted to practice before this Court and am a partner at the

                                                                                                             4 law firm of Coblentz, Patch, Duffy & Bass LLP, attorneys of record for Claimants First 100, LLC,

                                                                                                             5 1st One Hundred Holdings, LLC and Battle Born Investments Company, LLC. I have personal
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 knowledge of the facts set forth herein, except as to those stated on information and belief and, as

                                                                                                             7 to those, I am informed and believe them to be true. If called as a witness, I could and would

                                                                                                             8 competently testify to the matters stated herein.

                                                                                                             9             2.        Should the Court construe the Government’s motion to strike as a motion for
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 summary judgment and decline to deny the motion, Claimants respectfully request that the Court
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 defer its ruling pursuant to Fed.R.Civ.P. 56(d) to allow Claimants an opportunity to conduct

                                                                                                            12 discovery in order to present additional facts in support of their opposition to the motion.

                                                                                                            13             3.        Multiple avenues of discovery exist that may present facts precluding summary

                                                                                                            14 judgment in favor of the United States, and it is only through discovery that Claimants will be

                                                                                                            15 reasonably able to obtain such facts.

                                                                                                            16             4.        The Government’s motion was filed less than a month ago. There has been no

                                                                                                            17 formal discovery in the case. Claimants have been precluded from conducting discovery to date

                                                                                                            18 under Civil Local Rule 16-7, which allows discovery only at the time, and to the extent, authorized

                                                                                                            19 by the Judge in the case management order. There is no such order. The Government has not

                                                                                                            20 provided information to Claimants informally. Claimants have attempted by way of their own

                                                                                                            21 investigation to obtain additional facts relative to the ownership of the property at issue, but many

                                                                                                            22 of the individuals involved are within the Government’s control or are (or are expected to be, once

                                                                                                            23 located) uncooperative.

                                                                                                            24             5.        Claimants’ would obtain documentary evidence from the Government and these

                                                                                                            25 third party witnesses by way of requests for the production of documents, subpoenas and

                                                                                                            26 international discovery procedures. Claimants would also seek to depose the individuals and/or

                                                                                                            27 entities listed below regarding information relevant to the Government’s motion.

                                                                                                            28   18906.001 4823-4090-8533.3           -2-                   Case No. 3:20-cv-07811-RS
                                                                                                                  DECLARATION OF REES MORGAN IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                 STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC PURSUANT TO RULE 56(d)
                                                                                                                     Case 3:20-cv-07811-RS Document 98-6 Filed 08/10/21 Page 3 of 5




                                                                                                             1             6.        Claimants would conduct discovery relevant to ownership of the 1HQ3 wallet. The

                                                                                                             2 following discovery can be expected to provide facts bearing on the issue of whether, at the time

                                                                                                             3 Claimants purchased the assets of Mr. Ngan’s bankruptcy estate, he owned or had a substantial

                                                                                                             4 interest in the Defendant Property.

                                                                                                             5                       a.       Document requests and deposition of Individual X, so identified in the
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Government’s motion, on the topics of, inter alia, Individual X’s relationship with Raymond

                                                                                                             7 Ngan, Individual X’s alleged hack of the 54 wallets that ultimately funded the 1HQ3 Wallet,

                                                                                                             8 activities related to the two Bitcoin addresses that controlled the Bitcoins from those 54 wallets

                                                                                                             9 from May 6, 2012 until April 9, 2013, activities related to the 1HQ3 Wallet from April 9, 2013 to
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10 November 3, 2020, and the circumstances surrounding Individual X’s signing of the Consent and
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 Agreement to Forfeiture with the U.S. Attorney’s Office on November 3, 2020.

                                                                                                            12                       b.       Document requests and deposition of Agent Jeremiah Haynie regarding any

                                                                                                            13 investigation conducted to verify Individual X’s claim to the wallet and Raymond Ngan’s

                                                                                                            14 relationship both to Individual X and the 1HQ3 Wallet.

                                                                                                            15                       c.       Document requests and deposition of Raymond Ngan regarding his

                                                                                                            16 ownership of the 1HQ3 Wallet.

                                                                                                            17                       d.       Document requests and deposition of Patrick Ranzijn regarding the deal(s)

                                                                                                            18 he was preparing with Mr. Ngan to sell Bitcoin, including from the 1HQ3 Wallet.

                                                                                                            19                       e.       Document requests and deposition of Jerry du Koning regarding the deal(s)

                                                                                                            20 he was preparing with Mr. Ngan to buy and sell Bitcoin.

                                                                                                            21                       f.       Document requests and deposition of Sam Oliver regarding the deal(s) he

                                                                                                            22 was preparing with Mr. Ngan to sell Bitcoin, including the 1HQ3 Wallet.

                                                                                                            23                       g.       Discovery into expert reports referenced in Agent Jeremiah’s Declaration.

                                                                                                            24                       h.       Discovery into other witnesses whose names appear in Mr. Ngan’s

                                                                                                            25 correspondence and draft contracts relating to Bitcoin transactions including: Mark Alexus,

                                                                                                            26 Michel Lebeuf, Greg Vanular, Don Yarter, and Christopher Saunders.

                                                                                                            27

                                                                                                            28   18906.001 4823-4090-8533.3           -3-                   Case No. 3:20-cv-07811-RS
                                                                                                                  DECLARATION OF REES MORGAN IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                 STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC PURSUANT TO RULE 56(d)
                                                                                                                     Case 3:20-cv-07811-RS Document 98-6 Filed 08/10/21 Page 4 of 5




                                                                                                             1                     i.       Discovery into the Dunton Rainville LLP escrow account that is identified

                                                                                                             2 in the Bitcoin Purchase and Sale Joint Venture Profit-Sharing Agreement found on Mr. Ngan’s

                                                                                                             3 computer related to a proposed transaction involving the 1HQ3 wallet.

                                                                                                             4            7.       Claimants would conduct discovery relevant to Claimants’ and Mr. Ngan’s

                                                                                                             5 “innocent owner” defense. With respect to the Government’s assertion that if Mr. Ngan was in
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 possession of the 1HQ3 Wallet then he must have stolen it, the following discovery can be

                                                                                                             7 expected to provide pertinent facts.

                                                                                                             8                     a.       Document requests and deposition of Individual X about transfers of the

                                                                                                             9 1HQ3 Wallet and/or sharing of or access to its private address between 2013-2021.
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10                     b.       Document requests and deposition of Raymond Ngan about how he came
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 into possession of the 1HQ3 Wallet.

                                                                                                            12                     c.       Document requests and depositions of Sam Oliver and any witnesses

                                                                                                            13 identified by Individual X and/or Mr. Ngan relevant to the ownership of and possession of the

                                                                                                            14 private keys for the 1HQ3 Wallet.

                                                                                                            15            8.       Claimants would conduct other discovery relevant to whether the Defendant

                                                                                                            16 Property is subject to forfeiture.

                                                                                                            17                     a.       Discovery of all interview reports by the Government’s agents in

                                                                                                            18 determining that the Defendant Property is subject to forfeiture.

                                                                                                            19                     b.       Discovery of all blockchain analyses and investigations conducted by the

                                                                                                            20 Government to trace the Bitcoins at issue in this case to Silk Road transactions involving illicit

                                                                                                            21 goods and/or services.

                                                                                                            22                     c.       Discovery into the investigation supporting the Government’s position that

                                                                                                            23 the Bitcoins at issue are entirely the proceeds of unlawful activity by Silk Road and/or Ulbricht,

                                                                                                            24 including the apparent disconnect between the Government’s argument that it “traced the Bitcoins

                                                                                                            25 in the 1HQ3 Wallet to ‘proceeds of criminal activity by Silk Road and Ulbricht” and averment that

                                                                                                            26 “Silk Road’s tumbler ‘sends all payments through a complex, semi-random series of dummy

                                                                                                            27 transactions, . . . making it nearly impossible to link your payment with any coins leaving the

                                                                                                            28 site.”
                                                                                                               18906.001 4823-4090-8533.3              -4-                   Case No. 3:20-cv-07811-RS
                                                                                                                   DECLARATION OF REES MORGAN IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                  STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                           LLC AND 1ST ONE HUNDRED HOLDINGS, LLC PURSUANT TO RULE 56(d)
                                                                                                                     Case 3:20-cv-07811-RS Document 98-6 Filed 08/10/21 Page 5 of 5




                                                                                                             1             I declare under penalty of perjury under the laws of the United States of America that the

                                                                                                             2 foregoing is true and correct.

                                                                                                             3             Executed on this 10th day of August, 2021, at San Francisco, California.

                                                                                                             4

                                                                                                             5
                                                                                                                                                                                     REES MORGAN
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6

                                                                                                             7

                                                                                                             8

                                                                                                             9
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11

                                                                                                            12

                                                                                                            13

                                                                                                            14

                                                                                                            15

                                                                                                            16

                                                                                                            17

                                                                                                            18

                                                                                                            19

                                                                                                            20

                                                                                                            21

                                                                                                            22

                                                                                                            23

                                                                                                            24

                                                                                                            25

                                                                                                            26

                                                                                                            27

                                                                                                            28   18906.001 4823-4090-8533.3           -5-                   Case No. 3:20-cv-07811-RS
                                                                                                                  DECLARATION OF REES MORGAN IN SUPPORT OF CLAIMANTS’ OPPOSITION TO MOTION TO
                                                                                                                 STRIKE THE CLAIMS OF CLAIMANTS BATTLE BORN INVESTMENTS COMPANY, LLC, FIRST 100,
                                                                                                                          LLC AND 1ST ONE HUNDRED HOLDINGS, LLC PURSUANT TO RULE 56(d)
